     Case 3:20-cr-00283-N Document 98 Filed 04/28/21                                FILED
                                                              Page 1 of 11 PageID 329
                                                                                  April 28, 2021
                       IN THE UNITED STATES DISTRICT COURT                     KAREN MITCHELL
                       FOR THE NORTHERN DISTRICT OF TEXAS                    CLERK, U.S. DISTRICT
                                 DALLAS DIVISION                                   COURT
UNITED STATES OF AMERICA                          CRIMINAL NO. 3:20-CR-283-N

V.

PHILIP RUSSELL ARCHIBALD (01)

                              SUPERSEDING INFORMATION

The United States Attorney for the Northern District of Texas charges:

                                      Count One
  Conspiracy to Distribute and Possess with Intent to Distribute a Controlled Substance
                          [21 U.S.C. § 846 (21 U.S.C. § 841)]

        Between on or about January 1, 2018, and on or about June 8, 2020, in the Dallas

Division of the Northern District of Texas and elsewhere, the defendant, Philip Russell

Archibald, knowingly and intentionally combined, conspired, confederated and agreed

with other persons known and unknown to the Grand Jury, to distribute and possess with

intent to distribute a Schedule III controlled substance, to-wit: anabolic steroids, as

defined in 21 U.S.C. § 802(41), and in violation of 21 U.S.C. § 841(a)(1).

        All in violation of 21 U.S.C. §§ 846 and 841(b)(1)(E)(i).




Superseding Information – Page 1
   Case 3:20-cr-00283-N Document 98 Filed 04/28/21            Page 2 of 11 PageID 330


                                         Count Two
                  Possession with Intent to Distribute Controlled Substance
                         [21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2]

       On or about May 31, 2019, in the Dallas Division of the Northern District of

Texas, the defendant, Philip Russell Archibald, did knowingly and intentionally possess

with intent distribute a Schedule III controlled substance, to-wit: anabolic steroids, as

defined in 21 U.S.C. § 802(41).

       In violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(E)(i), and 18 U.S.C. § 2.




Superseding Information – Page 2
   Case 3:20-cr-00283-N Document 98 Filed 04/28/21            Page 3 of 11 PageID 331


                                       Count Three
         Use of the Mail in Causing or Facilitating a Controlled Substance Offense
                          [21 U.S.C. § 843(b) and 18 U.S.C. § 2]

       Between on or about May 31, 2019, and on or about June 3, 2019, in the Dallas

Division of the Northern District of Texas and elsewhere, the defendant, Philip Russell

Archibald, did knowingly and intentionally use a communication facility, the United

States Mail, in committing, causing and facilitating the commission of any act or acts

constituting a felony under 21 U.S.C. § 841(a)(1), that is, the offense set forth in Count

Two of this Superseding Information incorporated by reference herein.

       All in violation of 21 U.S.C. § 843(b) and 18 U.S.C. § 2.




Superseding Information – Page 3
   Case 3:20-cr-00283-N Document 98 Filed 04/28/21             Page 4 of 11 PageID 332


                                          Count Four
                        Possession of a Firearm by a Prohibited Person
                                   [18 U.S.C. § 922(g)(3)]

       Between on or about May 30, 2020, and on or about June 8, 2020, in the Dallas

Division of the Northern District of Texas and elsewhere, the defendant, Philip Russell

Archibald, knowing that he was an unlawful user of a controlled substance as defined in

21 U.S.C. § 802, did knowingly possess, in and affecting interstate and foreign

commerce, firearms, to-wit: the Sun City Machinery Co. Model Stevens 320 12-gauge

shotgun, bearing serial number 133766K; and the Smith & Wesson M&P Shield EZ 380

caliber handgun, bearing serial number RDN0810.

       In violation of 18 U.S.C. §§ 922(g)(3) and 924(a)(2).




Superseding Information – Page 4
   Case 3:20-cr-00283-N Document 98 Filed 04/28/21           Page 5 of 11 PageID 333


                                         Count Five
                  Possession with Intent to Distribute Controlled Substance
                         [21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2]

       Between on or about May 29, 2020, and on or about June 8, 2020, in the Dallas

Division of the Northern District of Texas, the defendant, Philip Russell Archibald, did

knowingly and intentionally possess with intent distribute a Schedule III controlled

substance, to-wit: anabolic steroids, as defined in 21 U.S.C. § 802(41).

       In violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(E)(i), and 18 U.S.C. § 2.




Superseding Information – Page 5
   Case 3:20-cr-00283-N Document 98 Filed 04/28/21            Page 6 of 11 PageID 334


                                        Count Six
         Use of the Mail in Causing or Facilitating a Controlled Substance Offense
                          [21 U.S.C. § 843(b) and 18 U.S.C. § 2]

       Between on or about May 26, 2020, and on or about May 29, 2020, in the Dallas

Division of the Northern District of Texas and elsewhere, the defendant, Philip Russell

Archibald, did knowingly and intentionally use a communication facility, the United

States Mail, in committing, causing and facilitating the commission of any act or acts

constituting a felony under 21 U.S.C. § 841(a)(1), that is, the offense set forth in Count

Five of this Superseding Information incorporated by reference herein.

       All in violation of 21 U.S.C. § 843(b) and 18 U.S.C. § 2.




Superseding Information – Page 6
   Case 3:20-cr-00283-N Document 98 Filed 04/28/21          Page 7 of 11 PageID 335


                                      Count Seven
          Conspiracy to Possess with Intent to Distribute a Controlled Substance
                          [21 U.S.C. § 846 (21 U.S.C. § 841)]

       Between on or about March 1, 2020, and on or about June 8, 2020, in the Dallas

Division of the Northern District of Texas and elsewhere, the defendant, Philip Russell

Archibald, knowingly and intentionally combined, conspired, confederated and agreed

with other persons known and unknown to the Grand Jury, to distribute and possess with

intent to distribute a Schedule II controlled substances, to-wit: Amphetamine (Adderall),

in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).

       All in violation of 21 U.S.C. § 846.




Superseding Information – Page 7
   Case 3:20-cr-00283-N Document 98 Filed 04/28/21              Page 8 of 11 PageID 336


                                          Count Eight
                   Interstate Transmission of Threatening Communications
                               [Violation of 18 U.S.C. § 875(c)]

       Between on or about May 28, 2020 and on or about May 31, 2020, in the Northern

District of Texas, the defendant, Philip Russell Archibald, did knowingly transmit in

interstate commerce a communication containing a threat to injure the person of another,

with knowledge that the communication would be viewed as a threat, to wit: using a

social media platform to post “Get off the [ . . . ] internet go shoot pigs; using a social

media platform to post a video directing others to travel to St. Paul and Minneapolis,

Minnesota, “bring heat,” organize and use “guerilla warfare,” and send “QRF” to

Minnesota; and sending text messages to third parties identifying an individual as a

leader of a group and sending texts about the individual stating, “We are gonna kill him”

and “We are gonna cut the head off the snake.”

       All in violation of 18 U.S.C. § 875(c).




Superseding Information – Page 8
   Case 3:20-cr-00283-N Document 98 Filed 04/28/21             Page 9 of 11 PageID 337


                                     Forfeiture Notice
              [21 U.S.C. § 853(a); 18 U.S.C. § 924(d) & 28 U.S.C. § 2461(c)]

       The allegations contained in Counts One through Seven of this Superseding

Information are hereby realleged and incorporated by reference for purpose of alleging

forfeiture pursuant to 21 U.S.C. § 853(a), and 18 U.S.C. § 924(d) and 28 U.S.C.

§ 2461(c).

       Upon conviction for any of the offenses alleged in Counts One through Three and

Five through Seven of this Superseding Information and pursuant to 21 U.S.C. § 853(a),

the defendant, Philip Russell Archibald, shall forfeit to the United States of America

any and all property, real or personal, constituting or derived from, the proceeds obtained,

directly or indirectly, as a result of the respective offense; and any property, real or

personal, used or intended to be used, in any manner or part, to commit or facilitate the

commission of the respective offense.

       Upon conviction for any of the offenses alleged in Counts One through Four of

this Superseding Information and pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.

§ 2461(c), the defendant, Philip Russell Archibald, shall forfeit to the United States of

America any firearm and ammunition used or involved in the respective offense.

       The property subject to forfeiture includes the following:

       a.      Sun City Machinery Co. Model Stevens 320 12-gauge shotgun, bearing

               serial number 133766K;

       b.      Smith & Wesson M&P Shield EZ 380 caliber handgun, bearing serial

               number RDN0810;




Superseding Information – Page 9
  Case 3:20-cr-00283-N Document 98 Filed 04/28/21            Page 10 of 11 PageID 338


       c.      Matrix Aerospace Corporation Model MA-15 rifle, bearing serial number

               556-05795;

       d.      Nodak Spud NDS-3 rifle, bearing serial number M003245;

       e.      Assorted shotgun shells;

       f.      5.56 ammunition;

       g.      380 caliber ammunition;

       h.      7.62x39 ammunition; and

       i.      Any firearm magazines.

       If any of the property described above, as a result of any act or omission of the

defendant cannot be located upon the exercise of due diligence; has been transferred or

sold to, or deposited with, a third party; has been placed beyond the jurisdiction of the

court; has been substantially diminished in value; or has been commingled with other

property which cannot be divided without difficulty, the United States of America shall

be entitled to forfeiture of substitute property pursuant to 21 U.S.C. § 853(p).




Superseding Information – Page 10
  Case 3:20-cr-00283-N Document 98 Filed 04/28/21   Page 11 of 11 PageID 339



                                    PRERAK SHAH
                                    ACTING UNITED STATES ATTORNEY



                                    TIFFANY H. EGGERS
                                    Assistant United States Attorney
                                    Florida Bar No. 0193968
                                    1100 Commerce Street, Third Floor
                                    Dallas, Texas 75242-1699
                                    Telephone: 214-659-8600
                                    Facsimile: 214-659-8805
                                    Email: Tiffany.Eggers@usdoj.gov




Superseding Information – Page 11
